DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The amended claim language lists a “first signal” and a “second signal”  The labels “first” and “second” are not being taken as indicating a temporal order the signals are received/sent but as a listing order differentiating the signals.
Response to Arguments
In regards to applicant’s argument regarding the claim amendments Khemani et al states Para [0056] “the BMC of Server 2 reads the “Key identifier” from the Secured SSD Key Identifier field, and sends this information to the CMC database.”  Thus, the data storage device SSD sends a second signal (the Key Identifier) to the controller (CMC chassis management controller); and wherein the second signal includes device-specific information (Key Identifier)  Khemani et al also teaches Para [0052] “The CMC may store the collected SSD locking keys in non-volatile memory and it may update this database along with blade serial number and corresponding SSD serial numbers or other identifier(s). After then initial set up, a blueprint database of all servers and corresponding Secured SSD serial numbers with slot information is created.”  This serial number is also sent from the SSD to the CMC.   Para [0006] “The response may include, for each secured SSD: an IHS identification, a slot identification, an SSD identification, and a security key pair.” The SSD ID include the serial number Pare [0053] “SSD IDs may include their respective serial numbers.”.  Khemani et al is only directed to setting up the SSD not to using the SSD thus Khemani et al does not talk about using the SSD including “wherein the data storage device sends a first signal; wherein the first signal includes data stored at the data storage device:”  Thus, while Khemani et al teaches reading the device specific information from the SSDs for the controller, Khemani et al never discusses reading other information from the SSDs.  The examiner searched the other cited references for reading the data stored on the SSD and notes Canepa that states Para [0123] “In response to a subsequent request from the computing host (e.g., relating to a disk read command), the SSD controller reads the compressed data from the flash memory, uncompressed the compressed data, and provides the uncompressed data to the computing host.”  Thus, using the SSD in its intended manner.  It would have been obvious to also have the SSD send a first signal “wherein the first signal includes data stored at the data storage device” (i.e. a response to a read command) because this would have allowed the SSD to be used for its intended purpose not just be set up to be used.  The examiner notes in the claim language the second signal is sent to the controller while the first signal is just sent to an unspecified entity this reads on a simple response to a read command.  Also, in Khemani et al the order would be the second signal occurring before the first signal.  Since the SSD would need to be set up before being used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11, 15-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Cepulis et al PN 2014/0218199, Durham et al PN 2014/0365820 and Canepa PN2014/0281171.
In regards to claims 1, 11: Khemani et al teaches a data storage system comprising: a chassis (100) configured to removably (“inserted into (and removable from) para [0024])” receive a data storage device (“storage devices” Para [0023]); and a controller (either the BMCs baseboard management controller or the CMC chassis management controller) coupled to the chassis (100), wherein the controller sends an identifier (BMC sends a identifier for each inserted SSD such as “SSD serial number or other identifier(s)” Para [0052]). Khemani et al teach the BMCs sending data to a queueing device but does not expressly teach this data is sent “via a management port of the data storage system” Cepulis et al expressly teaches a BMC sends data via a management port to a requesting device (Para 0024)]). It would have been obvious before the effective filing date of the claimed invention to send data via a management port because this is the typical method of a BMC sending data. While the storage devices inherently need to be configured and the identifying information of the storage devices are routinely used for configuring the storage devices. Neither of Khemani et al or Cepulis et al expressly teach using the storage device information to configure the storage devices. Durham et al teaches sending information regarding the capabilities of a storage device (Para [0004]) to a controller 110 (Para [0019]) for configuring the storage device (abstract Para [0002]). It would have been obvious to use the information regarding the storage devices to configure the storage devices because this is how storage devices are routinely configured.  
In regards to claims 5, 15: Khemani et al teaches devices are connected over Ethernet thus are field programmable.
In regards to claims 6, 16: Khemani et al teaches a serial number and “other identifier(s)”.
In regards to claim 21, 23:  Canepa teaches sending/receiving the commands including reads and/or data over external interfaces (Para [0133]) and the interface being for a network (Para [0080],[0085],[0086].
In regards to claim 22, 24:  Cepulis et al expressly teaches a BMC sends data via a management port to a requesting device thus the signals over the management port are management network signals.

Claim(s) 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Cepulis et al PN 2014/0218199, Durham et al PN 2014/0365820 and Canepa PN 2014/0281171 as applied to claim 1 above, and further in view of He et al PN 2018/0239539.
In regards to claims 4, 14: Khemani et al teaches an SSD that is compliant with NVMe. Khemani et al however does not teach the specific substandard NVMeoF. He et al teaches an SSD that is being NVMeoF compliant (Para [0004]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimer invention to be complaint with NVMeoF because this is a known standard.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Cepulis et al PN 2014/0218199, Durham et al PN 2014/0365820 and Canepa PN 2014/0281171 as applied to claim 1 above, and further in view of Mittal et al PN 2016/0087910.
In regards to claims 7, 17:  Khemani et al teaches a serial number and “other identifier(s)” but does not expressly teach resource availability for selecting an SSD.  Mittal et al teaches using resource availability (Para [0021]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include resource availability in the “other identifiers” because this would have prevented selecting a very busy resource when less busy are available.
Claim(s) 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Cepulis et al PN 2014/0218199, Durham et al PN 2014/0365820, Canepa PN 2014/0281171 and Mittal et al PN 2016/0087910 as applied to claim 7 above, and further in view of Rambo et al PN 2011/0202790.
In regards to claims 8, 18: Mittal et al teaches using the capabilities of the devices but does not expressly state capability information is acquired from the storage device based on a query/request. Rambo et al teaches “capabilities of the SSS 115 may be requested via the software interface 1109 (software interface is service level). It would have been obvious to a person of ordinary skill in the art at the time of the invention to request the capability information of the resources because this would have provided the information that Mittal et al expressly states is analyzed.
In regards to claims 9, 19: Mittal et al teaches using service level agreement requirements (Para [0025]).
In regards to claims 10, 20: Mittal teaches the Migration Sphere only includes a list of devices that satisfy the requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187